DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 8, 15 are objected to because of the following informalities:  
As to claim 1, 8, 15, the claim recited “…requesting both eutra-nr-only and nr radio access… “for lack of antecedent support in the specification, see MPEP (CFR 1.75). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Tomala et al. (US Pub No. 2020/0214065).
Claim 1, Tomala discloses a method for communicating radio access capabilities supported by a user equipment (Fig. 3, 110), the method comprising: receiving, by the user equipment and from an evolved universal terrestrial radio access base station (par [0005, 0007] “ the received category information indicating to the secondary base station the achievable data rate for the user equipment over the dual connectivity may be sent to the secondary base station”), a capability enquiry message that requests the radio access capabilities supported by the user equipment (par [0029, 0036, 0044] 
Claim 2, 16, Tomala further discloses the method as recited in claim 1, wherein the generating the capability information message comprises: providing a user equipment-new radio-capabilities information element that includes the at least some radio access capabilities for new radio that are supported by the user equipment (par [0007, 0023]); and including the user equipment-new radio-capabilities information element in the capability information message (par [0023]). 

Claim 4, 13, 17, Tomala further discloses the method as recited in claim 2, wherein the providing the user equipment-new radio-capabilities information element comprises: including one or more band combinations supported by the user equipment and one or more feature sets supported by the user equipment (par [0016-0017]). 
Claim 5, 18, Tomala further discloses the method as recited in claim 4, wherein the providing the user equipment-new radio-capabilities information element further comprises: determining to exclude at least one band combination of the one or more band combinations that is directed to new radio-only, based, at least in part, on the capability enquiry information element requesting the eutra-nr-only radio access capabilities (par [0005-0007, 0029, 0036, 0044, 0049]); and excluding the at least one band combination of the one or more band combinations from the user equipment-new radio-capabilities information element par [0029, 0036, 0044, 0049]).
Claim 6, Tomala further discloses the method as recited in claim 4, further comprising: identifying that the capability enquiry information element requests radio access capabilities for evolved universal terrestrial radio access (par [0005-0007,0029, 0036, 0044, 0049]); and excluding at least one new radio band combination, supported by the user equipment, from the user equipment-new radio-capabilities information element based on the identifying that the capability enquiry information element requests the radio access capabilities for evolved universal terrestrial radio access (par [0005-0007,0029, 0036, 0044, 0049, 0052]).
Claim 7, Tomala further discloses the method as recited in claim 4, wherein the capability enquiry information element requests one or more requested frequency bands for multi-radio access 
Claim 8, the claim is rejected for the same reasons as set forth in claim 1.
Claim 9, Tomala further discloses the method as recited in claim 8, wherein the receiving the capability information message from the user equipment comprises: receiving a user equipment-new radio-capabilities information element in the capability information message that includes the at least some radio access capabilities for new radio (par [0007, 0023]).
Claim 10, Tomala further discloses the method as recited in claim 9, wherein the user equipment-new radio-capabilities information element excludes new radio-only band combinations and includes at least one multi-radio access technology band combination (par [0005-0007, 0029, 0036, 0044, 0049]).
Claim 12, Tomala further discloses the method as recited in claim 9, wherein the generating the capability enquiry message for requesting the radio access capabilities further comprises: configuring the capability enquiry message to include one or more requested frequency bands for multi-radio access technology dual connectivity, and wherein the user equipment-new radio-capabilities information element includes at least one of the one or more requested frequency bands (See par [0044, 0049, 0055]).
Claim 14, Tomala further discloses the method as recited in claim 8, further comprising directing, based on the radio access capabilities indicated in the capability information message from the user equipment, a fifth-generation new radio base station to establish dual connectivity with the user equipment while the evolved universal terrestrial radio access base station maintains connectivity to the user equipment (par 0007, 0029, 0036, 0042, 0044, 0049] “for example, the user equipment 110 may generate the LTE-NR categories based on the capabilities of the LTE radio portion 106A and/or the NR radio portion 106B.  In the example of FIG. 4, the user equipment's categories include the "ue-Category" which represents the generic UE category denoting certain UL and DL capabilities wherein in 5G core network may support a variety of options such as a new radio NR which provided access network to UE”).
Claim 15, claim is rejected for the same reasons as set forth in claim 1. 
Claim 19, Tomala further discloses the user equipment apparatus as recited in claim 17, wherein the configuring the user equipment-new radio-capabilities information element further comprises: determining to exclude at least one band combination of the one or more band combinations that is directed to new radio-only based, at least in part, on identifying an eutra-nr-only flag in the capability enquiry information element (par 0007, 0029, 0036, 0042, 0044, 0049, 0055]); and excluding the at least one band combination of the one or more band combinations from the user equipment-new radio-capabilities information element (See par [0044, 0049, 0055]).
Claim 20, Tomala further discloses the user equipment apparatus as recited in claim 17, wherein the capability enquiry information element requests one or more requested frequency bands for multi-radio access technology dual connectivity, and wherein configuring the user equipment-new radio-capabilities information element to include the one or more band combinations is based, at least in part, on the one or more requested frequency bands for multi-radio access technology dual connectivity (par 0007, 0029, 0036, 0042, 0044, 0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646